DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment/argument filed 09/27/2022.
In light of the approval of the Terminal Disclaimer filed on 09/27/2022, previous claim rejection based on the double patenting rejection, with respect to claims 39-58, has been withdrawn.
No claims have been amended, added, and/or canceled.
Claims 39-58 are pending with claims 39, 49, and 53 as independent claims.
This action is Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-45, 47-51, and 53-58 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matter (US 2004/0163050, pub. 08/19/2004).

As per claim 39, a computer-implemented method comprising:
obtaining a document as an input; (Matter discloses in [Abstract, 0039,0057-0058, and 0159] “for storing a plurality of documents, where each of the plurality of documents is divided into a plurality of clauses. Each of the plurality of clauses may be stored separately… Document text ("Provision" or "Clause") may be indexed using Cell Address 3 information or other methods of identifying each Clause… indexing may be accomplished by combining Worksheets 1 into a unique set comprising a workbook ("Workbook") 6” EX.: each document may be obtained as input to be divided. Each clause in the document text may be identified using identification method, wherein text identification method may be a program for parsing text that identify clauses in the document text. Thus, the document text may be an input for a parsing method, wherein the document text may for an existing proposed legislation document or a contract document. The systems and methods of Matter would divide (parse) a proposed legislation or contract document into clauses and store and index each clause in a cell of spreadsheet such that each clause may create a document)
parsing the document into a series of fragments (Matter discloses in [Abstract] “for storing a plurality of documents, where each of the plurality of documents is divided into a plurality of clauses. Each of the plurality of clauses may be stored separately… Document text ("Provision" or "Clause") may be indexed using Cell Address 3 information or other methods of identifying each Clause… indexing may be accomplished by combining Worksheets 1 into a unique set comprising a workbook ("Workbook") 6” EX.: the disclosure of the application states in the Abstract: “A set of documents is obtained and split into a series of fragments that are stored in a secure way in a combination of a relational database and an unstructured content store. Access to individual fragments within the series of fragments is granted to users, and proposed changes and comments are obtained in a form of structured discussions that are associated with the fragments from the document set.” And claim 46 of the application states: “parsing the set of documents into the series of fragments further includes splitting the document into fragments”. The reference teaches in the Abstract: “systems and methods for storing a plurality of documents, where each of the plurality of documents is divided into a plurality of clauses.” As can be seen, the term “divided” may appear to be equivalent to the term “split”. Thus, a clause may be interpreted as a fragment and parsing may be interpreted and a document text may be divided to clauses, wherein each clause may be identified, stored and indexed utilizing spreadsheet) to recognize a reference pattern; (Matter discloses in [0056-0057] “Each Cell may contain separate Clauses 5. FIG. 1D further illustrates an example of relating or cross-referencing a cell 2 in Worksheet A with a cell 2 in Worksheet B. The content of the source cell 2 in Worksheet A may be displayed in the target cell 2 in Worksheet B. However, the content may not be accessible via Worksheet B for purposes of making changes to the content. Also, if the content is changed in the source cell, the change will be reflected in the display via Worksheet B automatically…One example in the context of contract Documents, is a Worksheet 1 of indemnity Clauses where the first column in each row could be used to store a unique indemnity Clause with adjacent columns in the same row containing information related to the Clause such as its specific purpose, ranking of importance, or its relationship to specified sets of Clauses that form various Documents, its relationship to other Clauses, or business rules, explanations, annotations, or other information that may be contained in Cells in the same or in other Worksheets.” EX.: different clauses in different worksheet files may be referenced, related, cross-referenced and other clauses related to a unique indemnity clause)
for each individual fragment, granting access to the individual fragment to at least a subset of users of a set of internal users and a subset of users of a set of external users; (Matter discloses in [0073-0075] “allowing readers to add comment and proposed changes to Document Clauses on a Clause-by-Clause basis…The comments and proposed changes shared among the various Party 1 users may be kept confidential, and would not be automatically accessible to other parties. "Party 2" and "Party 3" are examples of readers who do not have full access to the system. They can only add their own comments and view the non-confidential reply comments from the Party 1.” EX.: party one indicates at least subset of internal users and party two and party three may indicate subset of external users. Users of both parties may access and add comments and/or proposed changes to individual clause)
obtaining a first set of proposed changes from any of the set of internal users and a second set of proposed changes from the set of external users, each of the first set of proposed changes and the second set of proposed changes comprising structured discussions associated with the series of fragments from the document; (Matter discloses in [0074-0075] “All of the Internal-Comments and External-Comments may be stored within the Active Document Container, and they in turn may be passed on to an independent storage Workbook that could store all comments and proposed changes… the "Party 1" label represents a reader who is an "internal" system user… in the contract Document context, Party 1 could represent a primary or frontline negotiator for a large business entity..."Party 2" and "Party 3" are examples of readers who do not have full access to the system.” EX.: party 1 may be a set of internal readers whereas party 2 and 3 may be a set of external readers. In a contract negotiation, both parties may propose changes to contract clauses)
presenting the first set of proposed changes from the set of internal users to the set of external users and the second set of proposed changes to the set of internal users; (Matter discloses in [0056, 0073-0075, 0089, 0092-0095, 0106, 0138, and 0166-0169] “the “Display Provision Text” field would display the text of the related Clause. Double-clicking any given row or other navigational option will allow the user to open and activate the Clause screen thereby enabling the user to make changes to the Clause text and any data in the other related data fields…  in a contract Document context, a large business entity negotiating a transaction may want to keep certain comments between its personnel from being revealed to the other party to the transaction. The "Comments-Internal" label represents these comments. While the "Comments-External" label represents the comments that the business entity receives from the other party as well as the business entity's reply comments… the "Party 1" label represents a reader who is an "internal" system user. Again, for example, in the contract Document context, Party 1 could represent a primary or frontline negotiator for a large business entity. In this context, there may be multiple primary negotiators… "Party 2" and "Party 3" are examples of readers who do not have full access to the system. They can only add their own comments and view the non-confidential reply comments from the Party 1… Upon the creation of any comments, the contract interface would display a notification of the creation of a new comment for the related contract clause. Each negotiator’s comment would be viewable by all other negotiators who could then create a responsive record that would be saved and stored in the same worksheet or table as the initial comment for the given contract clause for the given transaction. In each instance of creating a new comment, the original contract clause would always be displayed in its original form together with all prior comments relating to that particular contract clause sorted in date and time order, without duplicating any data.” EX.: in a contract negotiation, proposed changes based comments for each clause from both parties would be displayed to both parties)
responsive to detecting an acceptance to the first set of proposed changes from the set of external users, integrating the first set of proposed changes to the series of fragments; responsive to detecting an acceptance to the second set of proposed changes from the set of internal users, integrating the second set of proposed changes to the series of fragments; (Matter discloses in [0089, 0106, 0131-0133, 0145, 0154, and 0164-0167] “The Legal Approval field allows the user to flag whether an authorized attorney has reviewed the Clause for inclusion within the system as indexed. The default value may be set to NO, and this feature may be used to prevent use of the Clause being added until the Clause has been reviewed and approved by an authorized attorney… Active Document Containers may also be created as separate files and transmitted to outside readers who would then open and view the Active Document within the Active Document Container on his/her own computer, add comments and proposed modifications, and then re-transmit the Active Document Container back to the authorized user/reader for review and further comment and/or approval…The user may select to accept the comments/modifications added by the respondent. If accepted, the Final Document may be generated with the approved modifications. If not, the process may repeat until the respondent provides comments that may be accepted by the user.” EX.: in contract negotiation, both parties propose changes to clauses for particular contract document. However, integrating proposed changes to modify the clause in the contract document may require approval/acceptance of both parties. In other words, for an initial/renewal contract, a first party may change the initial/renewal contract and sent it to a second party. The second party may accept one clause by adding a comment and proposes changes to a second clause. The first party may review the two clauses in the contract and accept to add the proposed changes to the second clause. Based on acceptance of the negotiated changes for the two clauses in the contract, a final contract document may be generated) and
restricting changes to fragments of the document that are approved in the structured discussions; (Matter discloses in [0056, 0062, 0092-0096, 0108, and 0126] “Each Cell may contain separate Clauses 5. FIG. 1D further illustrates an example of relating or cross-referencing a cell 2 in Worksheet A with a cell 2 in Worksheet B. The content of the source cell 2 in Worksheet A may be displayed in the target cell 2 in Worksheet B. However, the content may not be accessible via Worksheet B for purposes of making changes to the content. Also, if the content is changed in the source cell, the change will be reflected in the display via Worksheet B automatically… The advantage of this feature is the ability to enable the display of content in an environment that protects the content from unauthorized changes, yet allows an authorized change via the source cell to populate all other related target cells automatically…  the Baseline Document 8 becomes a non-editable "standard form" Document. This provides greater control over the original Baseline Document 8 and any Clauses contained therein.” EX.: content and/or clauses in worksheet B and/or baseline document may represent non-editable or restricted to for changes because the content/clauses may be already negotiated and/or approved by both parties and not subject to change).

As per claim 40, the rejection of the computer-implemented method of claim 39 is incorporated and further wherein the set of internal users and the set of external users are allowed to collaborate over the document responsive to identifying an approval of the document; (Matter discloses in [0038 and 0073-0075] “managing negotiated transactions and receiving, storing and retrieving comments and proposed changes to other forms of documents that are made at different times and that come from different sources. In systems consistent with the present invention, multiple users communicate through a networked environment to access an application located on a network.” EX.: multiple users communicate over network to edit a document may indicate document collaboration).

As per claim 41, the rejection of the computer-implemented method of claim 39 is incorporated and the method further comprising:
generating an internal data model to establish reference relationships between the series of fragments; (Matter discloses in [0056-0062] “Each Cell may contain separate Clauses 5. FIG. 1D further illustrates an example of relating or cross-referencing a cell 2 in Worksheet A with a cell 2 in Worksheet B…The Clauses and Annotations displayed in Cells 2 in the Baseline Document Container 7 may be based on links, pointers or other forms of reference to the master Clauses in the Master Matrices 6. Using this method, the actual content of any Clause would only need to be entered in the Master Matrices 6.” EX.: referencing of cells in the same or different files may indicate internal data model because it reference relationships between clauses in cells).

As per claim 42, the rejection of the computer-implemented method of claim 39 is incorporated and the method further comprising:
identifying a set of differences between the series of fragments of the document and the first set of proposed changes from the set of internal users; () Matter discloses in [0115 and 0123] “The Cell 2 designated for storing proposed Clause changes may also be enhanced further by a feature that allows the reader to track changes to the Clause as it is displayed in the proposed Clause change Cell 2, such as a text redline/strikeout function, so the proposed changes are readily visible.” and
modifying the series of fragments to highlight the set of differences between the series of fragments of the document and the first set of proposed changes from the set of internal users, the modified series of fragments presented to the set of external users; (Matter discloses in [0015, 0119-0120, and 0123] “allowing the user/reader to preview the Active Document as it would be prepared if all of the proposed modifications were included at that moment in time . Additional command buttons or fields labeled Other are also included in this illustration to indicate that additional features and/or information may be available or displayed in this view… The Cell 2 designated for storing proposed Clause changes may also be enhanced further by a feature that allows the reader to track changes to the Clause as it is displayed in the proposed Clause change Cell 2, such as a text redline/strikeout function, so the proposed changes are readily visible… informing a reader that comments have been made is to automatically change the font and or color of the font displayed in the Provision Text field, and upon mouse-over a list identifying the reader who entered the comments and the dates of each entry could be displayed .”).

As per claim 43, the rejection of the computer-implemented method of claim 39 is incorporated and further wherein each fragment of the series of fragments is a clause of the document, wherein each clause is granted access to a first internal user of the set of internal users with a first specialty type and a first external user of the set of external users with the first specialty type; (Matter discloses in [0073-0075] “Comment Worksheets for the purpose of allowing readers to add comments and proposed changes to Document Clauses on a Clause-by-Clause basis. The "Comments-Internal" and "Comments-External" reveals that the system may accommodate keeping certain comments confidential… the "Party 1" label represents a reader who is an "internal" system user… "Party 2" and "Party 3" are examples of readers who do not have full access to the system. They can only add their own comments and view the non-confidential reply comments from the Party 1.”).

As per claim 44, the rejection of the computer-implemented method of claim 39 is incorporated and the method further comprising:
presenting the first set of proposed changes from any of the set of internal users to all of the set of internal users for approval by the set of internal users, wherein the first set of proposed changes from the set of internal users are presented to the set of external users responsive to identifying the approval by the set of internal users; and presenting the second set of proposed changes from any of the set of external users to all of the set of external users for approval by the set of external users, wherein the second set of proposed changes from the set of external users are presented to the set of internal users responsive to identifying the approval by the set of external users; (Matter discloses in [0056, 0073-0075, 0089, 0092-0095, 0106, 0138, and 0166-0169] “the “Display Provision Text” field would display the text of the related Clause. Double-clicking any given row or other navigational option will allow the user to open and activate the Clause screen thereby enabling the user to make changes to the Clause text and any data in the other related data fields…  in a contract Document context, a large business entity negotiating a transaction may want to keep certain comments between its personnel from being revealed to the other party to the transaction. The "Comments-Internal" label represents these comments. While the "Comments-External" label represents the comments that the business entity receives from the other party as well as the business entity's reply comments… the "Party 1" label represents a reader who is an "internal" system user. Again, for example, in the contract Document context, Party 1 could represent a primary or frontline negotiator for a large business entity. In this context, there may be multiple primary negotiators… "Party 2" and "Party 3" are examples of readers who do not have full access to the system. They can only add their own comments and view the non-confidential reply comments from the Party 1… Upon the creation of any comments, the contract interface would display a notification of the creation of a new comment for the related contract clause. Each negotiator’s comment would be viewable by all other negotiators who could then create a responsive record that would be saved and stored in the same worksheet or table as the initial comment for the given contract clause for the given transaction. In each instance of creating a new comment, the original contract clause would always be displayed in its original form together with all prior comments relating to that particular contract clause sorted in date and time order, without duplicating any data.” EX.: in a contract negotiation, proposed changes based comments for each clause from both parties would be displayed to both parties).

As per claim 45, the rejection of the computer-implemented method of claim 39 is incorporated and the method further comprising:
storing the series of fragments in an encrypted form using tenant specific encryption keys in a combination of a relational database and an unstructured content store; (Matter discloses in [0060, 0130, 0144, 0149-0150, and 0158] “Access to Annotations may be restricted to one document reader using a form of security such as a combination of user identification code and password or other form of encryption… the Active Document would be uploaded to a secure area on a network or web space…  the user's comments about the text in the associated cell or data field, the user's proposed changes to the text in the associated cell or data field and where the hidden worksheet is associated with another hidden worksheet or table that may include secured access.”).

As per claim 47, the rejection of the computer-implemented method of claim 39 is incorporated and the method further comprising:
providing a controlled workflow-driven mechanism for discussion-centered collaboration between the set of internal users and the set of external users; (Matter discloses in [0104, 0142] “When satisfied with the form of query, the user may select Run Query and the system will perform an automated login sequence that would connect to the selected service...all comments are received in a single format, which streamlines workflow, and enables uniform printout or other output for user analysis.”).

As per claim 48, the rejection of the computer-implemented method of claim 39 is incorporated and the method further comprising:
generating a new document in one or more word processing formats based on any of text in the fragments of an original document, final text in a closed discussion, pending changes in a document, and posts of active discussions, wherein the generated document incorporates any accepted changes and pending changes with appropriate markup denoting any pending changes or comments; (Matter discloses in [0076, 0131-0135, 0119, and 0147] “FIG. 28 includes examples of command buttons labeled Request Bus. Approval, and Request Legal Approval, for these purposes. The letters "Y" meaning yes, and "N" meaning no, and "P" meaning pending, and "R" meaning reply, each in brackets, illustrate one example of how an authorized user/reader could obtain feedback and/or approval on a particular request…The example also reveals how a user's name could be reported in a column under a heading labeled "User" with adjacent columns under headings labeled "Documents" with sub-headings labeled "Status", "Title", "Cat" and "Industry". This example shows how one user may be responsible for multiple reported documents having a status of "Final" and then "Pending" and then "Canceled".”).

As per claim 49, a document collaboration apparatus, comprising a processor and memory having instructions stored therein which, when executed by the processor, implement a document service comprising:
a document import module for obtaining a document set through any of a plurality of channels; (Matter discloses in [0076, 0140-0141] “The "Export to WP/Email/Web" label (and other "WP/Email/Web" labels) reveals that the system may accommodate delivering the Final Doc to another Party using various options. WP is the abbreviation for word processor and indicates that the Final Doc may be printed from a word processor and delivered on paper. Another option is to email the word processor file to another party. Another option is to enable access to the Final Doc via a web page, display it on a web page, or allow FTP or other downloading of an electronic version of the Final Doc…The proposed rule would be assembled into an Active Document Container and either distributed via ftp download, email, hosted on a web site or by some other similar ways…the Active Document would be uploaded to a secure area on a network or web space.”)
a document model comprising an internal representation of the document set based on document fragments that are generated by splitting the documents into fragments and parsing formatting data during the document set import; (Matter discloses in [Abstract and 0056-0062] “Each Cell may contain separate Clauses 5. FIG. 1D further illustrates an example of relating or cross-referencing a cell 2 in Worksheet A with a cell 2 in Worksheet B…The Clauses and Annotations displayed in Cells 2 in the Baseline Document Container 7 may be based on links, pointers or other forms of reference to the master Clauses in the Master Matrices 6. Using this method, the actual content of any Clause would only need to be entered in the Master Matrices 6.” EX.: referencing of cells in the same or different files may indicate internal data model because it reference relationships between clauses in cells)
a document export module for generating documents in one or more word processing formats by assembling versions of the fragments from accepted discussions and fragments from the original document set; (Matter discloses in [0145-0147, 0153, and 0170] “use of the system over a network interface, Active Document Containers may also be created as separate files and transmitted to outside readers who would then open and view the Active Document within the Active Document Container on his/her own computer, add comments and proposed modifications, and then re-transmit the Active Document Container back to the authorized user/reader for review and further comment and/or approval. Active Document Containers may also be transferred to a floppy disk or other storage medium as a method of distributing it to others…The receiver merely has to open the file, add any comments, if necessary, save the file, and send the file back to the sender. The receiver's comments may then be retrieved and stored as discussed above…this file may be transmitted by floppy disk, or other known ways. Where the file is transmitted, either by floppy disk or e-mail, a password may be required to access the file.”) and
a combination of a relational database and an unstructured content store for securely storing said document fragments in an encrypted form; (Matter discloses in [0064, 0114, and 0160-0163] “The advantage of this approach is that the database tables would store the master Provisions that could be easily retrieved and managed. Also, the database could store additional information about the Cells, Worksheets, and Workbooks, relationships or links between and among the same, users, and other related information…Cell D contains information that is derived from each party and is displayed in these Cell D and the other related address cells via a reference to a related cell in another Worksheet or via a link to a database or other data storage software program”).

As per claim 50, the rejection of the document collaboration apparatus of claim 49 is incorporated and further wherein the document model configured to identify a reference pattern and generate a view and internal data model to establish reference relationships between the fragments; (Matter discloses in [Abstract and 0056-0062] “Each Cell may contain separate Clauses 5. FIG. 1D further illustrates an example of relating or cross-referencing a cell 2 in Worksheet A with a cell 2 in Worksheet B…The Clauses and Annotations displayed in Cells 2 in the Baseline Document Container 7 may be based on links, pointers or other forms of reference to the master Clauses in the Master Matrices 6. Using this method, the actual content of any Clause would only need to be entered in the Master Matrices 6.” EX.: referencing of cells in the same or different files may indicate internal data model because it reference relationships between clauses in cells).

As per claim 51, the rejection of the document collaboration apparatus of claim 49 is incorporated and the apparatus further comprising:
a fragment versioning module for managing evolution of the document fragments throughout a document set lifecycle; (Matter discloses in [0142] “In each of the contexts illustrated above, comments could be received on paper, or electronically in an email or in an attached word processing or other electronic file, which could be in various formats…whether in the context of contracts, rulemaking, or requests for proposals, or other situations where documents are generated as a result of feedback or comments from multiple sources, will also have the benefit of receiving comments in the same format from all sources. Using this method, all comments are received in a single format, which streamlines workflow, and enables uniform printout or other output for user analysis.”) and
a formatting module for providing document formatting capabilities to authorized users to prepare the document for export and for generating a detailed audit trail for any formatting changes; (Matter discloses in [0086, 0089, 0096, and 0111] “the Time, Date, and User ID fields are again for audit purposes. A user may search for an Active Document using one or more of the following fields: Active Doc ID, Party, Type, Cat, Ind, Div, Key Word, Attorney, Manager, or Primary Contact. The user may execute the search using the Search command button.”).

As per claim 53, a document set collaboration method comprising: 
obtaining a document set; (rejected based on rationale used in rejection of claim 49)
creating identifiable portions of the document set by splitting each document into fragments, parsing formatting data, and storing the identifiable portions of the document set and the parsed formatting data; (rejected based on rationale used in rejection of claim 49)
establishing a reference pattern across multiple documents in the document set; (rejected based on rationale used in rejection of claim 50)
generating a view and internal data model that establishes reference relationships between the fragments of text across the document set; (rejected based on rationale used in rejection of claim 50)
for each individual fragment, granting access to the individual fragment to at least a subset of users of a set of internal users and a subset of users of a set of external users; (rejected based on rationale used in rejection of claim 39)
obtaining a first set of proposed changes from any of the set of internal users and a second set of proposed changes from the set of external users, each of the first set of proposed changes and the second set of proposed changes comprising structured discussions associated with the fragments from the document set; (rejected based on rationale used in rejection of claim 39)
integrating any of the first set of proposed changes or the second set of proposed changes to the fragments; (rejected based on rationale used in rejection of claim 39) and 
restricting changes to fragments of the document set that are approved in the structured discussions; (rejected based on rationale used in rejection of claim 39). 

As per claim 54, the rejection of the document set collaboration method of claim 53 is incorporated and further wherein the set of internal users and the set of external users are allowed to collaborate over the document responsive to identifying an approval of the document; (rejected based on rationale used in rejection of claim 40).

As per claim 55, the rejection of the document set collaboration method of claim 53 is incorporated and the method further comprising:
presenting the first set of proposed changes from the set of internal users to the set of external users and the second set of proposed changes to the set of internal users; (rejected based on rationale used in rejection of claim 39)
detecting an acceptance to the first set of proposed changes from the set of external users, wherein the first set of proposed changes are integrated to the fragments responsive to detecting the acceptance to the first set of proposed changes from the set of external users; (rejected based on rationale used in rejection of claim 39) and
detecting an acceptance to the second set of proposed changes from the set of internal users, wherein the second set of proposed changes are integrated to the fragments responsive to detecting the acceptance to the second set of proposed changes from the set of internal users; (rejected based on rationale used in rejection of claim 39).

As per claim 56, the rejection of the document set collaboration method of claim 53 is incorporated and the method further comprising:
identifying a set of differences between the fragments of the document set and the first set of proposed changes from the set of internal users; and modifying the fragments to highlight the set of differences between the fragments of the document set and the first set of proposed changes from the set of internal users, the modified fragments presented to the set of external users; (rejected based on rationale used in rejection of claim 42).

As per claim 57, the rejection of the document set collaboration method of claim 53 is incorporated and further wherein each fragment is a clause of the document set, wherein each clause is granted access to a first internal user of the set of internal users with a first specialty type and a first external user of the set of external users with the first specialty type, and wherein the fragments comprise any of paragraphs, sections, and sub-sections of the documents, and user defined fragments of variable length; (Matter discloses in [0057 and 0092] “document text ("Provision" or "Clause") may be indexed using Cell Address 3 information or other methods of identifying each Clause… The Provision Text field is a text field that allows the user to enter the text of the Clause being added. The Import Text command button allows the user to search for existing text in another file, copy it and paste it into the Provision Text field.” EX.: the clause is text of any length/paragraph).

As per claim 58, the rejection of the document set collaboration method of claim 53 is incorporated and the method further comprising:
using a document outline and references that are defined in a word processing file before the document set is uploaded, when available; (Matter discloses in [0118] “The left column under the heading "Date" stores the date the comment is added to this row… The next adjacent column to the right under the heading "User" stores the reader or user identification code of the person adding the comment to this row. The next adjacent column to the right under the heading "Comments" stores the comments added to this row.” EX.: for spreadsheet document, the outline or data arrangement may be headers and cells/fields for corresponding data) and
otherwise, using a natural language pattern matching algorithm to identify potential section headings and references; (Matter discloses in [0056 and 0114] “Each cell may be associated with or otherwise have a unique identifier 3. (“Cell Address”). Cell Addresses may be determined by the intersection coordinates of individually identified rows and columns, typical of a spreadsheet. Each Worksheet may be associated with a unique identifier 4. Each Cell may contain separate Clauses 5. FIG. 1D further illustrates an example of relating or cross-referencing a cell 2 in Worksheet A with a cell 2 in Worksheet B.” EX.: cell addresses and cross-references may indicate identification of spreadsheet structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over  Matter as applied to claim 39 above, and further in view of Hamilton et al. (US 2011/0194135, pub. 08/11/2011, hereinafter as Hamilton).

As per claim 46, the rejection of the computer-implemented method of claim 39 is incorporated and further Matter does not explicitly disclose wherein parsing the set of documents into the series of fragments further includes splitting the document into fragments, parsing out any of headers, footers, watermarks, and storing the fragments, headers, footers, and/or watermarks for future use, wherein the fragments comprise any of paragraphs, sections, and sub-sections of the document, and user defined fragments of variable length. However, Hamilton, in an analogous art, discloses in ([0023-0024] “The software analysis is performed pursuant to user selected criteria, selected when the user configures 15 the software. Criteria may include determining whether a prospective page for printing has only a header & footer, or has less than x lines of text, has only images, or is more than x % blank area The criteria are user configurable.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matter with the teaching of Hamilton because to ease “Increasing paper and ink costs, as well as a consciousness of sustainability, which have made the waste problem more important.” See Hamilton Background.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over  Matter as applied to claim 49 above, and further in view of Rochelle et al. (US 8,291,019, pub. 10/16/2012, hereinafter as Rochelle).

As per claim 52, the rejection of the document collaboration apparatus of claim 49 is incorporated and the apparatus further comprising:
Matter does not explicitly disclose
a discussions service, comprising: (see abstract and background) a discussion and posts module for any of creating a discussion, creating a post, closing a discussion, and managing a discussions and posts lifecycle within one or more discussions. However, Rochelle, in an analogous art, discloses in [col. 2, ln 45-57] EX.: collaborative workflow using email conversation threads) a workflow module for controlling a lifecycle of fundamental business objects, said fundamental business objects comprising any of discussions, documents, sets of documents, said workflow module orchestrating user notifications and state transitions. (Rochelle discloses in [col. 2, ln 45 to col. 3, ln 5] EX.: where it is noted that emails are equivalent to notifications and document versions could be considered state transitions because documents that are changed have different states) a collaboration module for orchestrating interactions between collaborators, moderators, and other participants over discussions, documents, and sets of documents; (Rochelle discloses in [col. 2, ln 40-65] EX.: email threads or conversations related to collaborative document) a notification gateway for delivering notifications to collaborators; a tenant and user module for managing tenants and users within a specific discussion; (Rochelle discloses in [col. 2, ln 45-48] EX.: where email delivery can be considered a notification) an audit trail module for reporting on key business events; (Rochelle discloses in [col. 2, ln 45-57] EX.: collaborative workflow in email thread) and a security module for managing authentication and authorization including a role-based model with any of multi-factor authentication, advanced encryption, and DDOS protection; (Rochelle discloses in [col. 6, ln 64 to col. 7, ln 6 and col. 7, ln 40-50] EX.: where login is authentication; different users can be given different privileges, where privileges for users is authorization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matter with the teaching of Rochelle because “it is desirable to provide users the ability to initiate and participate in collaborative workflow in a manner that is convenient and conceptually simply for the users.” See Rochelle Background.

Response to Arguments
Applicant's arguments filed on 9/27/2022 have been fully considered but they are not persuasive.
Argument: applicant argues that “As Matter is directed to creating documents containing clauses from master matrices, Matter does not teach, disclose or otherwise reasonably suggest “obtaining a document as input.”” And “Matter does not teach, disclose or otherwise reasonably suggest “parsing the document into a series of fragments to recognize a reference pattern.””
Response: examiner provided more detailed explanation in the claim limitation above. Also, see paragraphs [0038-0040 and claims 1-2] of reference US 2011/0055206.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        12/03/2022

/SHAHID K KHAN/Examiner, Art Unit 2178